DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-6, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Stoessel et al (US 2015/0171348)

Regarding claim 1, Stoessel et al discloses a metal complex having the formula: M(L)n(L’)m, where M is Ir, L’ is an desired co-ligand, n is an integer [1-3], and m is an integer [0-4] ([0007] and [0014]-[0016]). The moiety M(L)n is given by formula (2) ([0007]):

    PNG
    media_image1.png
    115
    169
    media_image1.png
    Greyscale
,
where CyC is an aryl group possessing 5 to 18 aromatic ring atoms ([0009]); CyD is a heteroaryl group having 5 to 18 aromatic ring atoms ([0010]). The group CyC is given by (CyC-1) ([0033]), i.e.

    PNG
    media_image2.png
    93
    88
    media_image2.png
    Greyscale
,
where “#” indicates the position where CyC is bonded to CyD, and “*” indicates the position CyC is bonded to the metal M ([0033]). The group X is CR, where R is H or a C1-20 alkyl ([0011] and [0033]). The group CyD is given by (CyD-4) ([0039]), i.e.

    PNG
    media_image3.png
    142
    135
    media_image3.png
    Greyscale
,
where “#” indicates the position where CyD is bonded to CyC, and “*” indicates the position CyC is bonded to the metal M ([0033]). The group X is CR or N, where R is H ([0033] and [0040]). The reference requires that CyD and/or CyC contain the following structure ([0016] – Formula (3)

    PNG
    media_image4.png
    92
    101
    media_image4.png
    Greyscale
.
This structure is exemplify by Formula (3-A) ([0052]), i.e.

    PNG
    media_image5.png
    115
    133
    media_image5.png
    Greyscale
,
where R1 is H ([0012]) and R3 is F ([0020]).
1 encompassed by instant Formula (3-1) as:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
,
where the recited groups R1-R5, R10, and R11 are H or a C1-20 alkyl. The recited groups R8 and R9 are bonded to each other by a C3 alkylene group to form a ring, where substituted with four (4) fluorine atoms.
	The co-ligand L’ is given as Formulas (38) and (42) ([0077]), i.e.

    PNG
    media_image7.png
    96
    79
    media_image7.png
    Greyscale
and 
    PNG
    media_image8.png
    94
    87
    media_image8.png
    Greyscale
,
where X is CR ([0078]). The group R is disclosed as an aromatic ring system having 5 to 60 aromatic ring atoms, which can be substituted with one or more radicals R1 ([0011]). The group R1 is disclosed as an aromatic ring system having 5 to 60 aromatic ring atoms, which can be substituted with one or more radicals R2 ([0012]). The group R2 is disclosed as aliphatic radical having 1 to 20 carbon atoms ([0013]). Thus, the disclosure of the reference encompasses a  1-20 alkyl corresponding to recited Formula (2), Ar1-X, where Ar1 is phenyl group, and the X is phenyl substituted with methyl, i.e. an aralkyl having 7 carbon atoms. According the reference discloses the co-ligand L’ corresponding to the recited ligand L2 given by formula (4-1), i.e.

    PNG
    media_image9.png
    353
    348
    media_image9.png
    Greyscale
,
where R12-R15 and R18-R19 are H, and R17 is given is recited Formula (2).
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 5, Stoessel et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the group R1 is a C1-20 alkyl.

Regarding claim 6, Stoessel et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the group R5 is a C1-20 alkyl.

Regarding claim 10, Stoessel et al teaches all the claim limitations as set forth above. Additionally, the reference discloses a composition comprising the disclosed compound and a solvent ([0091] and [0095]).

Regarding claim 11, Stoessel et al teaches all the claim limitations as set forth above. Additionally, the reference discloses an organic electroluminescent device comprising an anode, a cathode, and an organic layer disposed between the anode and cathode ([0097]).

Regarding claim 12, Stoessel et al teaches all the claim limitations as set forth above. Additionally, the reference discloses the organic layer formed from a composition, i.e. the disclosed compound, a solvent, and a further compound ([0095]).

Regarding claim 13, Stoessel et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the compound is utilized for display applications ([0116]-[0119]). Accordingly, the reference discloses a display device as recited in the present claims.

Regarding claim 14, Stoessel et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses an organic light emitting device, i.e. a lighting device, as recited in the present claims.

Response to Arguments
Applicant's arguments filed 9/28/2020 have been fully considered but are moot in light of new grounds of rejection set forth above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767